Mr. Justice Jones
*145i *144concurring. If, as seems to have been assumed on all sides, the contract in question be really one providing for the payment of interest annually in advance, with first installmant of interest due at the execution of the contract, and if not then paid, such interest shall bear *145interest, 1 concur in the opinion of Mr. Justice Pope. But it seems to me the true construction of the contract has been missed. The parties do not stipulate to pay any interest in advance; they do stipulate that interest may be discounted — doubtless, to bring it within the principle announced in Bank v. Parrott, 30 S. C., 64 — but there was no discounting in this case. As I understand, the whole principal sum specified was delivered fi> the defendant, and no interest was reserved by the lender or paid by the borrower at the time of the loan. The language of the note is, “With interest to be calculated from this date (November 21, 1890, the date of the contract), at the rate of eight per cent, per annum, both before and after maturity, discounted and payable annually on the first day in November in every year, including the present.” By these terms interest does not begin to run until November 21st, 1890; therefore, it is impossible that “first day in November in every year, including the present,” can mean November 1, 1890, because that date had passed, and antedated the period when it was expressly stipulated the interest should begin to run. The parties did not contemplate that the interest should be paid at the execution of the note, for the time of payment is expressly November 1st, and there is no suggestion that this was a mistake, and the time really meant was November 21. The term, “every year including the present,” does not mean, in the light of the foregoing, the then calendar year, but it must be taken as meaning the interest year as provided in the note, viz: from November 21st, 1890, to November 21st, 1891. Hence the first installment of'interest, by the terms of the contract, became due November 1, 1891, from which time such interest, in default of payment, should bear interest at eight per cent. Such a contract, .it is not contended, would be usurious. I concur, therefore, in the result.